Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a as being anticipated by Han et al (US 20210294007)
Regarding Claim 1,
Han et al disclose (Fig. 1-9) a display panel, comprising: a plurality of sub-pixel regions (11) distributed in an array, wherein each of the sub-pixel regions comprises a primary pixel region (21) and a secondary pixel region (22) arranged adjacently; wherein each of the sub-pixel regions is provided with a color resist (7), the color resist disposed in the secondary pixel region is provided with a first hollowed-out portion (Fig. 7 and Fig 8)[0072-0075], so that a thickness of the color resist disposed in the secondary pixel region is less than a thickness of the color resist disposed in the corresponding primary pixel region (as shown in Fig.8), and brightness of the secondary pixel region (22) is less than brightness of the corresponding primary pixel region (21).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second hollowed out portion)][AltContent: textbox (First hollowed out portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    211
    459
    media_image1.png
    Greyscale


Regarding Claim 2,
Han et al disclose (Fig. 1- Fig. 9) wherein the color resist (7) disposed in the primary pixel region (21) is provided with a second hollowed-out portion (as shown with arrows in the pasted above figure), and a height of the second hollowed-out portion (shown with arrows above) is less than a height of the first hollowed-out portion.
Regarding Claim 3,
Han et al disclose (Fig. 1- Fig. 9) wherein the plurality of sub- pixel regions comprises sub-pixel regions with multiple colors [0071], the thicknesses of the color resists corresponding to the primary pixel regions in different color sub-pixel regions are different [0087], and the thicknesses of the color resists corresponding to the secondary pixel regions in the different color sub-pixel regions are different.

Regarding Claim 4,
Han et al disclose (Fig. 1- Fig. 9) wherein the plurality of sub- pixel regions (11) with multiple colors comprise a red sub-pixel region, a green sub- pixel region, and a blue sub-pixel region [0071].
Regarding Claim 5,
Han et al disclose (Fig. 1- Fig. 9) wherein the color resist (11) disposed in the red sub-pixel region is a red color resist, the color resist disposed in the green sub-pixel region is a green color resist, and the color resist disposed in the blue sub-pixel region is a blue color resist [0071].
Regarding Claim 6,
Han et al disclose (Fig. 1- Fig. 9) further comprising a first substrate and a second substrate disposed opposite to each other, and a TFT array layer disposed on a side of the first substrate close to the second substrate, wherein the color resist is disposed on a side of the second substrate (1) close to the TFT array layer (4).
Regarding Claim 7,
Han et al disclose (Fig. 1- Fig. 9) further comprising a first substrate (4) and a second substrate (1) opposite to each other, and a TFT array layer disposed on a side of the first substrate close to the second substrate, wherein the color resist is disposed on a side of the TFT array layer close to the second substrate.
Regarding Claim 8,
Han et al disclose (Fig. 1- Fig. 9) a plurality of sub-pixel regions (11) distributed in an array, wherein each of the sub-pixel regions comprises a primary pixel region (21) and a secondary pixel region (22) arranged adjacently; wherein each of the sub-pixel regions is provided with a color resist [0071], the color resist disposed in the secondary pixel region is provided with a first hollowed-out portion (Fig. 7 and Fig 8)[0072-0075], the color resist (7) disposed in the primary pixel region is provided with a second hollowed-out portion (see pasted figure above), and a height of the second hollowed-out portion is less than a height of the first hollowed-out portion (see pasted figure above), so that a thickness of the color resist (7) disposed in the secondary pixel region is less than a thickness of the color resist disposed in the corresponding primary pixel region, and brightness of the secondary pixel region is less than brightness of the corresponding primary pixel region.
Regarding Claim 9,
Han et al disclose (Fig. 1- Fig. 9) wherein the plurality of sub- pixel regions (11) comprise sub-pixel regions with multiple colors [0071], thicknesses of the color resists (7) corresponding to the primary pixel regions(21) in different color sub- pixel regions are different, and thicknesses of the color resists corresponding to the secondary pixel regions in the different color sub-pixel regions are different [0087].
Regarding Claim 10,
Han et al disclose (Fig. 1- Fig. 9) wherein the plurality of color sub-pixel regions (11) comprises a red sub-pixel region, a green sub-pixel region, and a blue sub-pixel region [0071].
Regarding Claim 11,
Han et al disclose (Fig. 1- Fig. 9) forming a plurality of sub-pixel regions (11) distributed in an array, wherein each of the sub-pixel regions comprises a primary pixel region (21) and a secondary pixel region (22) arranged adjacently; disposing a color resist (7) in each of the sub-pixel regions; and forming a first hollowed-out portion (see pasted figure above) on the color resist in the secondary pixel region, so that a thickness of the color resist (7) disposed in the secondary pixel region (22) is less than a thickness of the color resist disposed in the corresponding primary pixel region (21), and brightness of the secondary pixel region is less than brightness of the corresponding primary pixel region.
Regarding Claim 12,
Han et al disclose (Fig. 1- Fig. 9) wherein the step of forming the first hollowed-out (see above pasted figure) portion on the color resist (7) in the secondary pixel region (22) comprises a following step: thinning (using a mask plate [0049-0051]) the color resist in the secondary pixel region to form the first hollowed-out portion.
Regarding Claim 13,
Han et al disclose (Fig. 1- Fig. 9) further comprising: thinning the color resist (7) in the primary pixel region (21) to form the second hollowed-out portion, wherein a height of the second hollowed-out portion is less than a height of the first hollowed-out portion (see pasted figure above).
Regarding Claim 14,
Han et al disclose (Fig. 1- Fig. 9) wherein the plurality of sub-pixel regions comprises sub-pixel regions with multiple colors [0071], thicknesses of the color resists (7) corresponding to the primary pixel regions (21) in different color sub-pixel regions are different, and thicknesses of the color resists corresponding to the secondary pixel regions (22) in the different color sub-pixel regions are different [0087].

Regarding Claim 15,
Han et al disclose (Fig. 1- Fig. 9) wherein the plurality of color sub-pixel regions (11) comprises a red sub-pixel region, a green sub-pixel region, and a blue sub-pixel region [0071].
Regarding Claim 16,
Han et al disclose (Fig. 1- Fig. 9) wherein the display panel further comprises a first substrate (4) and a second substrate (1) disposed opposite to each other, and a TFT array layer disposed on a side of the first substrate close to the second substrate, wherein the color resist is disposed on a side of the second substrate close to the TFT array layer.
Regarding Claim 17,
Han et al disclose (Fig. 1- Fig. 9) wherein the display panel further comprises a first substrate (4) and a second substrate (1) disposed opposite to each other, and a TFT array layer disposed on a side of the first substrate close to the second substrate, wherein the color resist is disposed on a side of the TFT array layer close to the second substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871